The conviction is for negligent homicide; penalty assessed at a fine of $100.00.
The transcript contains no notice of appeal to this court. Such notice, given in open court and entered of record, is essential to the jurisdiction of the reviewing court. In the absence of such notice appearing in the record, the appeal must be dismissed. See Art. 827, C. C. P., Pullen v. State,  68 S.W.2d 181; Fullbright v. State, 101 S.W.2d 571; and cases cited.
Under the circumstances, we have no choice but to dismiss the appeal, and it is so ordered.
Appeal dismissed.